DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 11/30/21. Claim 1 is amended. Claim 7 is canceled. Claims 22-27 are added. Claims 1-6 and 8-27 are allowed.

Allowable Subject Matter
Claims 1-6 and 8-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed subject matter.
Specifically, the prior art fails to teach the claimed gas distributor plate having the claimed structure and in contact with a bipolar plate on one surface and a membrane electrode assembly on the other surface.
With regard to the structure of the gas distributor plate relative to the bipolar plate and the membrane electrode assembly, the examiner notes that it is typical in the art to provide a gas diffusion layer in the position of the claimed gas distributor plate, and to provide a flow field surface on the bipolar plate.
It is noted that Jones et al. (2015/0311540) teaches gas distributor plates, or flow field plates (20, 22), provided between a bipolar plate, or separator plate (32), and membrane electrode assembly (12) (Figure 1). However, Jones does not teach or fairly suggest the claimed structure of the gas distributor plates.
Hirata (US 2018/0154416) teaches a bipolar plate, or separator made from sheet metal (21), for a fuel cell ([0022]). The sheet metal (21) of Hirata, in cross section, extends from a minimum height to a maximum height, and wherein the structure includes a deformed depression, or central section (224), which is concave and which therefore has a height between the minimum height and the maximum height (Figure 2, [0023]). However, Hirata does not teach or fairly suggest the sheet metal for use as a gas distributor plate which is provided between a bipolar plate and an MEA since the sheet metal plate is designed for use as the bipolar plate (separator), not in addition to it.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729